708 N.W.2d 401 (2006)
474 Mich. 1024
TOWNSHIP OF CHESTONIA, Plaintiff-Appellee,
v.
TOWNSHIP OF STAR, Defendant-Appellant.
Stephen Ordway, et al, Plaintiffs-Appellees,
v.
Township of Star, Arlen Turner, Marilyn Rypkowski, Kay Ringle, and Cecile Woodward, Defendants-Appellants.
Docket Nos. 129202, 129203, COA Nos. 250933, 255509.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the May 17, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.